Citation Nr: 9928745	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  98-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected psychophysiological gastrointestinal (GI) 
reaction, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1940 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied claims by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected psychophysiological GI reaction and 
entitlement to service connection for PTSD.

The Board notes that the veteran submitted a formal claim 
seeking entitlement to a total disability rating for 
compensation purposes based on unemployability, VA Form 21-
8940, in October 1997.  That claim has not yet been addressed 
by the RO.  It is, thus, referred back to the RO for proper 
action.


REMAND

The veteran contends, in essence, that he is entitled to an 
increased disability rating for his service-connected 
psychophysiological GI reaction disorder.

Initially, the Board finds that the veteran's claim for an 
increased disability rating is well grounded within the 
meaning of 38 U.S.C. § 5107(a)  (1999).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
Because his claim is well-grounded, VA has a duty to assist 
the veteran with the development of his claim.  38 U.S.C.A.
§ 5107(a)  (1999)

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.  Several 
evidentiary and due process deficiencies must first be 
addressed.

First, the Board finds that there may be additional medical 
evidence available, but not currently of record.  
Specifically, the Board notes that the veteran, in an October 
1997 VA Form 21-8940, indicated treatment for psychiatric 
problems at the VA Medical Center (VAMC) in Jackson, 
Mississippi, from May 1996 to September 1997, including 
hospitalization for 4 days beginning on August 4, 1997.  In 
addition, a November 1997 VA examination report indicates 
that the veteran underwent an endoscopy in August 1997 in 
Bastrop, Louisiana.

While the RO properly submitted a request for VA records from 
the VAMC in Jackson, Mississippi, in October 1997, it 
requested only those records dated after September 1996.  
Moreover, the records received only cover the time period 
from August 1996 to May 1997.  Records of alleged treatment 
of the veteran from May 1996 to August 1996 and from May 1997 
to October 1997, including the August 1997 hospitalization, 
are not in the claims file.  The claims file also shows no 
attempt by the RO to obtain medical records associated with 
the August 1997 endoscopy report, nor to notify the veteran 
that he may wish to obtain and submit them himself.

The VA has a duty to attempt to obtain the above-cited 
medical records.  Culver v. Derwinski, 3 Vet. App. 292  
(1992) (VA has a duty to obtain all pertinent medical records 
which have been called to its attention by the veteran and by 
the evidence of record); Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under § 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  Therefore, the Board finds that 
an attempt should be made by the RO to obtain the medical 
records referenced by the veteran.  This is necessary to 
provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327  (1998).

Second, the Board finds that the RO's February 1998 rating 
decision applied outdated regulations that are no longer in 
effect and, in fact, no longer exist.  The RO's July 1998 
Statement of the Case provided the veteran only these 
outdated regulations.

The veteran's service-connected psychiatric disability was 
rated under Diagnostic Code (DC) 9502 of the Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. § 4.132, DC 
9502  (1996).  That section of the Rating Schedule was 
deleted, effective October 8, 1996.  61 FR 52695; 38 C.F.R. 
§ 4.130  (1998).  Thus, DC 9502 no longer exists.  Since the 
effective date of the amendments is prior to the date the 
veteran submitted the current claim for an increased 
disability rating, the RO's use of the old rating criteria 
was erroneous.  The veteran's service-connected disability 
should be rated only according to the amended criteria, and 
he should be given notice of those regulations in an adequate 
Supplemental Statement of the Case.

Third, the Board notes that the veteran's service-connected 
psychophysiological GI reaction has both mental and physical 
manifestations (i.e. anxiety and GI distress).  The Rating 
Schedule states that "[w]hen a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition."  38 C.F.R. § 4.126(d)  
(1998).  In this case, the Board finds that none of the DCs 
pertaining to disabilities of the digestive system were 
considered by the RO.  38 C.F.R. § 4.114  (1998).  In that 
regard, the Board finds that the most recent medical evidence 
indicates that the veteran currently has "peptic ulcer 
disease, with [a] large para-esophageal hernia."  In order 
to properly consider a rating for the veteran's service-
connected disability, an attempt must be made not only to 
assess the nature and severity of his service-connected "GI 
reaction" symptoms, but also, where possible, to 
differentiate these symptoms from those associated with his 
nonservice-connected peptic ulcer disease and para-esophageal 
hernia.  The current VA examination reports do not provide 
this analysis.

In light of the above, the Board finds that additional VA 
examination is necessary.  The United States Court of 
Appeals for Veterans Claims has held that the "fulfillment 
of the statutory duty to assist . . . includes the conduct 
of a thorough and contemporaneous medical examination . . . 
so that the evaluation of the claimed disability will be a 
fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); see Allday v. Brown, 7 Vet. App. 517, 526  
(1995) (citing Suttman v. Brown, 5 Vet. App. 127, 138  
(1993) (The duty to assist includes providing the veteran a 
thorough and contemporaneous medical examination when 
needed).  When the medical evidence is inadequate, the VA 
must supplement the record by seeking a medical opinion or 
by scheduling a VA examination.  Colvin v. Derwinski, 1 Vet. 
App. 171  (1991); see 38 C.F.R. § 4.70  (1998).
 
The above development is necessary to provide a record upon 
which a fair, equitable, and procedurally correct decision 
on the claim can be made.  38 C.F.R. §§ 3.326, 3.327 (1998).

Fourth, in regard to the veteran's claim for entitlement to 
service connection for PTSD, the Board notes that the RO 
denied that claim in its February 1998 rating decision.  In 
response, the veteran submitted a letter to the RO, dated 
June 1998 (which was construed as a Notice of Disagreement to 
his claim for an increased disability rating, supra.).  In 
that letter, he stated that he felt entitled to additional 
compensation due to "dreams and nightmares" that were 
"terrible" and that sometimes involved seeing himself "in 
[a] pile of dead soldiers."  He argued for more 
"consideration" by the VA due to the fact that he spent 2 1/2 
years on active duty "walking through Africa, Sicily, Italy, 
and France."  Overall, the Board finds that this letter is 
an adequate Notice of Disagreement to the RO's denial of 
entitlement to service connection for PTSD.  See 38 C.F.R. 
§ 20.201  (1998) ("A written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a Notice of Disagreement."); 38 C.F.R. §§ 
20.300, 20.302(a)  (1998) (The Notice of Disagreement must be 
filed with the RO from which the claimant received notice of 
the determination being appealed within one year from the 
date of mailing of the notice of the result of the initial 
review or determination.).

The pertinent law and regulations provide that "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A.
 § 7105(a)  (1999); 38 C.F.R. § 20.200  (1998).  Upon the 
timely receipt of a Notice of Disagreement, the RO must 
prepare and furnish to the claimant a Statement of the Case 
unless the benefit being sought is granted in full.  38 
U.S.C. § 7105(d)(1)  (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-410  (1995).

In this case, no Statement of the Case pertaining to the 
issue of entitlement to service connection for PTSD was 
issued by the RO.

Pursuant to VA regulations governing the adjudication of 
claims, "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case back to the agency of original jurisdiction.  
38 C.F.R. § 19.9  (1998) (emphasis added).  Consequently, 
this matter must be remanded in order for the veteran to be 
assured of full procedural due process.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be provided the 
opportunity to identify all sources of 
recent treatment received for his 
service-connected psychophysiological GI 
reaction, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  The RO 
is specifically requested to attempt to 
obtain medical records from the VAMC in 
Jackson, Mississippi, from May 1996 to 
August 1996 and from May 1997 to the 
present, and medical records associated 
with an August 1997 endoscopy in Bastrop, 
Louisiana.  All records obtained should 
be added to the claims folder.

2.  The RO should schedule the veteran 
for VA psychiatric and digestive 
examinations in order to assess the 
current nature and severity of his 
service-connected psychophysiological GI 
reaction.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiners prior to 
the examinations.  The purpose of the 
examinations is to determine any and all 
current manifestations of the veteran's 
service-connected psychiatric disorder, 
both the mental and physical symptoms.  
If and where possible, the digestive 
examiner should attempt to differentiate 
those symptoms of his service-connected 
GI reaction, with those of his 
nonservice-connected peptic ulcer disease 
and para-esophageal hernia.  The 
reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Thereafter, the RO should review the 
issue of entitlement to an increased 
disability rating for service-connected 
psychophysiological GI reaction, rated as 
30 percent disabling, to determine if any 
change is warranted in its prior 
determination.  The disability should be 
rated based on either the mental or 
physical symptoms, whichever is more 
dominant.  38 C.F.R. § 4.126(d)  (1998).  
If rated based on its mental symptoms, 
the amended criteria of the Rating 
Schedule governing mental disorders, and 
only the amended criteria, should be 
employed.  38 C.F.R. § 4.130  (998).

5.  If any decision remains unfavorable, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and afforded a reasonable 
period of time in which to respond.  The 
Supplemental Statement of the Case should 
provide any additional pertinent laws and 
regulations and rationales for all 
decisions made.

6.  The veteran and his accredited 
representative should be issued a 
Statement of the Case with respect to the 
claim of entitlement to service 
connection for PTSD.  The veteran should 
be advised that he may perfect his appeal 
of this issue by filing a substantive 
appeal within 60 days of the issuance of 
the Statement of the Case, see 38 C.F.R. 
§ 20.302(b) (1998), or alternatively, 
within the time proscribed by law to 
perfect an appeal to the Board.  Any 
additional evidentiary/medical 
development deemed appropriate to the 
appellate processing of the claim should 
be undertaken.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to insure procedural due process.  
The veteran needs to take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



